DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted June 14, 2019.  Claims 1 – 30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120" and "121" have both been used to designate “processors” (see Figure 1B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the 212 (paragraph 99).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 616 (Figure 6) and 1320 (Figure 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 30 are drawn to a method and system which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claim 1 recites a method for triaging patients with diabetes (PWDs) receiving insulin- based therapy comprising: a selectable list of patients with diabetes (PWDs) receiving insulin-based therapy, wherein the PWDs are associated with a provider caring for the PWDs, the selectable list of patients comprises an indication of one or more therapy insights corresponding to a patient of the selectable list of patients, wherein the therapy insights comprise clinical advice for insulin-based management of the patient's diabetes.
Independent claim 8 recites a method for presenting therapy insights that includes pre-generated content comprising: insulin therapy data; and a therapy insight corresponding to a person with diabetes (PWD) receiving insulin-based therapy, the 
Independent claim 18 recites a method for presenting therapy insights that includes pre-generated content comprising: a therapy insight corresponding to a person with diabetes (PWD) receiving insulin-based therapy, the therapy insight generated based in part on insulin therapy data of the PWD, wherein the therapy insight includes first pre-generated content corresponding to the insulin-based therapy; and an insulin therapy recommendation corresponding to the therapy insight, the insulin therapy recommendation generated based in part on the insulin therapy data of the PWD, wherein the insulin therapy recommendation includes second pre-generated content corresponding to the insulin-based therapy of the PWD.
Independent claim 22 recites providing pre-generated content of clinical advice, related to behaviors of a patient with diabetes (PWD), to a provider caring for the PWD, comprising: identify a predefined behavior of a PWD responsive to a detected clinically relevant pattern in insulin therapy data, wherein the predefined behavior of the PWD is related in perspective of insulin-based management of a person's diabetes; and select a therapy insight associated with the identified predefined behavior of the PWD, wherein the therapy insight comprises pre-generated content of clinical advice for insulin-based management of a person's diabetes; and send, to a provider associated with the provider caring for the PWD, the selected therapy insight.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “at an electronic device”, “at a device with one or more processors, memory and a display”, “displaying, on the display”, “an insights engine”,  “health care provider (HCP) engine”, “automatically”, and “dashboard” steps, are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional 
[0046] A given client computing platform may include one or more processors configured to execute computer program modules. The computer program modules may be configured to enable an expert (e.g., an administrator) or user associated with a given client computing platform to interface with CDS system l00A and/or external resources, and/or provide other functionality attributed herein to client computing platform(s ). By way of non-limiting example, a given client computing platform may include one or more of a desktop computer, a laptop computer, a handheld computer, a tablet computer, a NetBook, a smart phone, a gaming console, a media console, a set top box, a kiosk, and the like.
[0195] The embodiments described herein may include the use of a special-purpose or general-purpose computer including various computer hardware or software modules, as discussed in greater detail below.
[0196] Embodiments described herein may be implemented using computer-readable media for carrying or having computer-executable instructions or data structures stored thereon. Such computer-readable media may be any available media that may be accessed by a general-purpose or special-purpose computer. Special-purpose computer is intended to be interpreted broadly and encompasses embedded systems, microcontrollers, application specific integrated circuits, digital signal processors, and general-purpose computers programmed for specific purposes. Segments (e.g., code segment or data segment) may refer to a portion (e.g., address) of memory, virtual memory, or an object file.


Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 

Dependent Claim Analysis
Dependent claim(s) 2 – 7, 9 – 17, 19 – 21, and 23 - 30 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al., herein after Anderson (U.S. Publication Number 2018/0296143 A1) in view of Gordon et al., herein after Gordon (U.S. Publication Number 2003/0167185 A1).

Claim 1 (Original): Anderson teaches a method for triaging patients with diabetes (PWDs) receiving insulin- based therapy at an electronic device (paragraph 5 discloses analyte measurement devices and disease management systems for providing a suggestion to a patient and/or healthcare professional in managing a chronic condition such as diabetes) comprising: 
at a device with one or more processors, memory and a display (paragraph 8 discloses analyzing the analyte data against the patient data using a computing device comprising a processor and memory; paragraph 42 discloses a computing device comprising a controller comprising a processor and memory; paragraph 53 discloses a communication interface that may comprise a user interface configured to permit a user (e.g. patient, family, provider) to control the computing device): 
displaying, on the display, a selectable list of patients with diabetes (PWDs) receiving insulin-based therapy (paragraph 121 discloses a GUI providing a patient docket (a list) of a coach and/or healthcare professional’s caseload – the Examiner interprets this as a list of patient’s receiving insulin based therapy as the patients are 
wherein the PWDs are associated with a provider caring for the PWDs (paragraph 121 discloses a GUI providing a patient docket (a list) of a coach and/or healthcare professional’s caseload thus the patient is associated with a particular provider).
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
the selectable list of patients (Figure 5) comprises an indication of one or more therapy insights corresponding to a patient of the selectable list of patients (Figure 7B; paragraph 79 discloses a current therapies section (displayed in the data view section) indicating the type of therapy (e.g. insulin) that the patient is undergoing), 
wherein the therapy insights comprise clinical advice for insulin-based management of the patient's diabetes (Figure 3; paragraph 59 discloses boxes in the display screen to provide the healthcare provider with various types of recommendations for diet, exercise, and medication (thus management of the insulin dependent patient); paragraph 62 discloses that the diagnosis displayed to the healthcare provider enable the provider to determine if the patient has reached the oral agent stage or the insulin stages, and possibly different doses of insulin based on the stage of the patient’s diabetes; paragraph 63 discloses that if the patient has reached insulin stage 2, the system provides guidelines and recommendations for prescribing insulin to the patient).

One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Anderson in this way to provide a system and method capable of integrating patient data with Staged Diabetes Management guidelines, which uses diagrams or decision paths to illustrate to a healthcare provider different courses of treatment for a diabetes patient, so as to provide an overall Staged Diabetes Management technique (paragraphs 9 and 12).

Claim 2 (Original): Anderson and Gordon teach the method of claim 1.
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
wherein the displaying of the selectable list of PWDs comprises: displaying glucose data corresponding to each of the patients in the list of patients (paragraph 53 discloses an alphabetic listing of patient names; paragraph 54 discloses selecting a diagnosis and treatment for a particular patient (“Sandra Dee”); paragraph 55 discloses displaying risk factors and symptoms as well as blood glucose levels).
The motivation to combine the teachings of Anderson and Gordon is discussed in the rejection of claim 1, and incorporated herein.  

Claim 3 (Original): Anderson and Gordon teach the method of claim 2. 
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
wherein the displaying of the glucose data comprises: displaying one or more of estimated glycated hemoglobin (hemoglobin Alc) and patient glucose percentage (paragraph 9 discloses the Staged Diabetes Management system; paragraph 76 discloses a list of names which displays certain patient information associated with the name such as HbA1c, blood pressure and LDL).  
The motivation to combine the teachings of Anderson and Gordon is discussed in the rejection of claim 1, and incorporated herein.  

Claim 4 (Original):  Anderson and Gordon teach the method of claim 1.  Anderson teaches a method further comprising: displaying: 
a first PWD in the selectable list of PWDs and a first number of active insights associated with the first PWD, wherein the selectable list of PWDs is a hierarchical list based on the number of active insights (paragraph 30 discloses a health care professional may use the data analysis of a plurality of patients to classify the patient to one or more subsets to prioritize attention and resources (thus, creating a hierarchical list)); paragraph 71 discloses a wellness indicator may be based on a set of analyzed patient trend where each patient trend is weighted with a respective weighting factor, and the weighting factors may be tailored for a particular patient or a patient subpopulation (hierarchical list) based on a patient characteristic; paragraph 76 discloses scale factors based on one or more types of diabetes, age, and time 
a second PWD in the selectable list of PWD and a second number of active insights associated with the second PWD (paragraph 30 discloses a health care professional may use the data analysis of a plurality of patients to classify the patient to one or more subsets to prioritize attention and resources), wherein a value of the second number is equal or less than a value of the first number (paragraph 121 discloses patient treatment for one or more patient subsets where patients may be classified as high risk, low risk, urgent, inactive, or new patient – although Anderson does not explicitly disclose a value, the analysis of the patient data determine which group the patient would be classified to); 
in response to the value of the first number of active insights associated with the first PWD decreasing to an updated value less than the value of the second number, displaying the first PWD below the second PWD in the hierarchical list (paragraph 30 discloses a health care professional may use the data analysis of a plurality of patients to classify the patient to one or more subsets to prioritize attention and resources (thus, creating a hierarchical list)); paragraph 71 discloses a wellness indicator may be based on a set of analyzed patient trend where each patient trend is weighted with a respective weighting factor, and the weighting factors may be tailored for a particular patient or a patient subpopulation (hierarchical list) based on a patient characteristic); and 
in response to the value of second number of active insights associated with the second PWD increasing an updated value greater than the value of the first number, 

Claim 5 (Original): Anderson and Gordon teach the method of claim 1. Anderson teaches a method further comprising: 
receiving a selection of a PWD in the list of PWDs (paragraph 121 discloses a GUI providing a patient docket (a list) of a coach and/or healthcare professional’s caseload – the Examiner interprets this as a list of patient’s receiving insulin based therapy as the patients are grouped into subsets, including but not limited to, high risk, low risk, urgent, and inactive); and 
in response to receiving the selection, displaying the one or more therapy insights (paragraph 30 discloses a health care professional may use the data analysis of a plurality of patients to classify the patient to one or more subsets to prioritize attention and resources (thus, creating a hierarchical list)); paragraph 71 discloses a wellness indicator may be based on a set of analyzed patient trend where each patient trend is weighted with a respective weighting factor, and the weighting factors may be tailored for a particular patient or a patient subpopulation (hierarchical list) based on a patient characteristic; paragraph 76 discloses scale factors based on one or more types of diabetes, age, and time diagnosed with diabetes, as well as scale factors for a subgroup of patients configured to appropriately represent health or range of health for that subgroup).

Claim 6 (Original): Anderson and Gordon teach the method of claim 1. 
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
further comprising: displaying a number of active insights associated with a PWD (Figure 26A discloses a patient’s current therapy; paragraph 79 discloses a current therapies section which indicates the type of therapy that the patient in undergoing); 
in response to a PWD acceptance of an insight of the first number of active insights by a PWD, displaying a decremented number of the active insights (paragraph 79 discloses a provider can select a different pathway (insight) for display); 
in response to a health care provider (HCP) accepting an insight, at the device, displaying an incremented number of the active insights (paragraph 59 discloses various types of recommendations for diet, exercise, and medication indicating an increase in the number of active treatments).  
The motivation to combine the teachings of Anderson and Gordon is discussed in the rejection of claim 1, and incorporated herein.  

Claim 7 (Original): Anderson and Gordon teach the method of claim 1. Anderson teaches a method wherein the clinical advice includes behavioral recommendations (paragraph 12 discloses prompts may be output to modify patient behavior and the device settings at the health care provider device; paragraph 28 discloses data analysis may be used to generate an actionable prompt that may suggest the patient make a change in behavior).  

Claim 8 (Original): Anderson teaches a method for presenting therapy insights that includes pre-generated content at an electronic device (paragraph 80 discloses a prompt may function as a digital coach with suggestions and observations (pre-generated therapy insights) for improving health), comprising: 
at a device with one or more processors, memory and a display (paragraph 8 discloses analyzing the analyte data against the patient data using a computing device comprising a processor and memory; paragraph 42 discloses a computing device comprising a controller comprising a processor and memory; paragraph 53 discloses a communication interface that may comprise a user interface configured to permit a user (e.g. patient, family, provider) to control the computing device): 
displaying, on the display (paragraph 121 discloses a GUI providing a patient docket (a list) of a coach and/or healthcare professional’s caseload – the Examiner interprets this as a list of patient’s receiving insulin based therapy as the patients are grouped into subsets, including but not limited to, high risk, low risk, urgent, and inactive); 
wherein the therapy insight includes pre- generated content (paragraph 80 discloses a prompt may function as a digital coach with suggestions and observations (pre-generated therapy insights) for improving health; This feature is further supported by Gordon as discussed below).
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
insulin therapy data (Figure 22 discloses the insulin therapy prescribed; paragraph 67 discloses providing recommendations for considering different insulin 
a therapy insight corresponding to a person with diabetes (PWD) receiving insulin-based therapy, the therapy insight generated based in part on the insulin therapy data of the PWD (Figure 3; paragraph 59 discloses boxes in the display screen to provide the healthcare provider with various types of recommendations for diet, exercise, and medication (thus management of the insulin dependent patient); paragraph 62 discloses that the diagnosis displayed to the healthcare provider enable the provider to determine if the patient has reached the oral agent stage or the insulin stages, and possibly different doses of insulin based on the stage of the patient’s diabetes; paragraph 63 discloses that if the patient has reached insulin stage 2, the system provides guidelines and recommendations for prescribing insulin to the patient), 
wherein the therapy insight includes pre- generated content, the pre-generated content comprising clinical advice for insulin-based management of a person's diabetes
(paragraph 59 discloses clicking on the term “Type 2 master decision path”, which retrieves the appropriate data from the database and provides the data to the browser, providing various types of recommendations for diet, exercise, and medication (thus, pre-generated content)).
	The motivation to combine the teachings of Anderson and Gordon is discussed in the rejection of claim 1, and incorporated herein.  

Claim 9 (Original): Anderson and Gordon teach the method of claim 8. Anderson teaches a method wherein the displaying the therapy insight that includes the pre-generated content (paragraph 31 discloses a prompt may output a command (actionable suggestion, recommendation, observation) that a user may affirmatively input to a device – the prompt may suggest the patient schedule an appointment with their physician (pre-generated content) based on the data received) comprises: 
displaying an identifier of the therapy insight and a behavioral trend of the PWD (Figures 6A and 6B disclose a prompt indicating blood sugar is low based on measured data, and offers therapy insight (treatment) to increase the blood sugar level but outputting a list of various carbs; paragraph 12 discloses prompts may be output to modify patient behavior and the device settings at the health care provider device; paragraph 28 discloses data analysis may be used to generate an actionable prompt that may suggest the patient make a change in behavior; paragraph 30 discloses a health care professional may use the data analysis of a plurality of patients to classify the patient to one or more subsets to prioritize attention and resources).  

Claim 10 (Original): Anderson and Gordon teach the method of claim 8. 
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
further comprising: displaying a number of therapy insights (Figure 26A discloses a patient’s current therapy; paragraph 79 discloses a current therapies section which indicates the type of therapy that the patient in undergoing).  


Claim 11 (Original): Anderson and Gordon teach the method of claim 8. Anderson teaches a method further comprising: 
receiving selection of the therapy insight (paragraph 96 discloses medical advice (diagnosis and/or prescribing a treatment for a medical condition) from a healthcare provider); and 
in response to the selection, displaying one or more pre-generated therapy recommendations associated with the therapy insight (paragraph 12 discloses prompts may be output to modify patient behavior and the device settings at the health care provider device; paragraph 28 discloses data analysis may be used to generate an actionable prompt that may suggest the patient make a change in behavior; paragraph 30 discloses a health care professional may use the data analysis of a plurality of patients to classify the patient to one or more subsets to prioritize attention and resources).  

Claim 12 (Original): Anderson and Gordon teach the method of claim 8. Anderson teaches a method wherein the displaying the therapy insight that includes the pre-generated content (paragraph 80 discloses a prompt may function as a digital coach with suggestions and observations (pre-generated therapy insights) for improving health) comprises: 


Claim 13 (Original): Anderson and Gordon teach the method of claim 8. Anderson teaches a method wherein the displaying the therapy insight that includes the pre-generated content (paragraph 80 discloses a prompt may function as a digital coach with suggestions and observations (pre-generated therapy insights) for improving health).
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
displaying one or more of a long acting insulin dose recommendation and a rapid action insulin dose recommendation (Figures 7C discloses the different insulin types (Lispro (fast acting), NPH (intermediate/long term), and regular; Figure 10B discloses the doses of both regular or lispro (rapid) and NPH (long acting); Figure 13B discloses insulin doses). 


Claim 14 (Original): Anderson and Gordon teach the method of claim 11. Anderson teaches a method further comprising: 
receiving selection of the one or more pre-generated recommendations (paragraph 96 discloses medical advice (diagnosis and/or prescribing a treatment for a medical condition) from a healthcare provider); and 
in response to receiving the selection, indicating that the one or more selected pre-generated therapy recommendations are to be sent to the PWD (paragraph 5 discloses obtaining patient data from a plurality of devices, integrating the data, and analyzing it for trends that may be presented to the patient and/or healthcare provider with one or more suggestions that the patient may take in view of the trends).  

Claim 15 (Original): Anderson and Gordon teach the method of claim 11. 
Anderson teaches a method further comprising: 
receiving selection of a pre-generated recommendation of the one or more pre-generated recommendations (paragraph 96 discloses medical advice (diagnosis and/or prescribing a treatment for a medical condition) from a healthcare provider); and 
in response to receiving the selection, removing the selected pre-generated recommendation from the one or more pre-generated recommendations (paragraph 107 discloses prompts (pre-generated recommendations) may be deleted based on data analysis of the patient trends corresponding to the prompts).  

Claim 16 (Original): Anderson and Gordon teach the method of claim 8. Anderson teaches a method further comprising: 
displaying one or more recommended therapy setting changes of the insulin therapy associated with the insight, the one or more recommended therapy setting changes (paragraph 12 discloses at least one prompt may be output to modify patient behavior and the device settings at the healthcare provider device; paragraph 17 discloses a set of one or more prompts may be generated to modify the device setting of a patient computing device based on the risk) comprises: 
an updated setting value that is an update to the current setting value upon acceptance of the insight (paragraph 61 discloses allowing the healthcare provider to adjust the food plan and exercise (current value) that was prescribed to the patient after performing patient follow-ups).  
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
a current setting value prior to acceptance of the insight (Figure 11D discloses a display of the current insulin dose (value), and the proposed insulin dose (value)); and 
The motivation to combine the teachings of Anderson and Gordon is discussed in the rejection of claim 1, and incorporated herein.  

Claim 17 (Original): Anderson and Gordon teach the method of claim 8. Anderson teaches a method wherein the clinical advice includes behavioral recommendations (paragraph 12 discloses prompts may be output to modify patient 

Claim 18 (Original): Anderson teaches a method for presenting therapy insights that includes pre-generated content at an electronic device (paragraph 80 discloses a prompt may function as a digital coach with suggestions and observations (pre-generated therapy insights) for improving health), comprising: 
at a device with one or more processors, memory and a display (paragraph 8 discloses analyzing the analyte data against the patient data using a computing device comprising a processor and memory; paragraph 42 discloses a computing device comprising a controller comprising a processor and memory; paragraph 53 discloses a communication interface that may comprise a user interface configured to permit a user (e.g. patient, family, provider) to control the computing device): 
displaying, on the display (paragraph 121 discloses a GUI providing a patient docket (a list) of a coach and/or healthcare professional’s caseload – the Examiner interprets this as a list of patient’s receiving insulin based therapy as the patients are grouped into subsets, including but not limited to, high risk, low risk, urgent, and inactive): 
wherein the therapy insight includes first pre-generated content corresponding to the insulin-based therapy (paragraph 80 discloses a prompt may function as a digital coach with suggestions and observations (pre-generated therapy insights) for improving health; This feature is further supported by Gordon as discussed below). 
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
a therapy insight corresponding to a person with diabetes (PWD) receiving insulin-based therapy, the therapy insight generated based in part on insulin therapy data of the PWD (Figure 7B; paragraph 79 discloses a current therapies section (displayed in the data view section) indicating the type of therapy (e.g. insulin) that the patient is undergoing), 
an insulin therapy recommendation corresponding to the therapy insight, the insulin therapy recommendation generated based in part on the insulin therapy data of the PWD (Figure 3; paragraph 59 discloses boxes in the display screen to provide the healthcare provider with various types of recommendations for diet, exercise, and medication (thus management of the insulin dependent patient); paragraph 62 discloses that the diagnosis displayed to the healthcare provider enable the provider to determine if the patient has reached the oral agent stage or the insulin stages, and possibly different doses of insulin based on the stage of the patient’s diabetes; paragraph 63 discloses that if the patient has reached insulin stage 2, the system provides guidelines and recommendations for prescribing insulin to the patient), 
wherein the insulin therapy recommendation includes second pre-generated content corresponding to the insulin-based therapy of the PWD (paragraph 96 discloses a follow-up prompt (second pre-generated content) for the patient).  
The motivation to combine the teachings of Anderson and Gordon is discussed in the rejection of claim 1, and incorporated herein.  


Claim 19 (Original): Anderson and Gordon teach the method of claim 18. Anderson teaches a method further comprising: 
displaying an icon (paragraph 31 discloses displaying an icon on a touch screen) to select the therapy insight to be sent to the PWD (paragraph 5 discloses obtaining patient data from a plurality of devices, integrating the data, and analyzing it for trends that may be presented to the patient and/or healthcare provider with one or more suggestions that the patient may take in view of the trends); and 
in response to receiving selection of the icon, sending the therapy insight to the PWD (paragraph 5 discloses obtaining patient data from a plurality of devices, integrating the data, and analyzing it for trends that may be presented to the patient and/or healthcare provider with one or more suggestions that the patient may take in view of the trends).  

Claim 20 (Original): Anderson and Gordon teach the method of claim 18. Anderson teaches a method further comprising: 
receiving selection of viewing at least a portion of therapy data of the PWD (paragraph 121 discloses a GUI providing a patient docket (a list) of a coach and/or healthcare professional’s caseload – the Examiner interprets this as a list of patient’s receiving insulin based therapy as the patients are grouped into subsets, including but not limited to, high risk, low risk, urgent, and inactive); 
in response to receiving the selection: continue displaying the therapy insight (paragraph 121); and 


Claim 21 (Original): Anderson and Gordon teach the method of claim 18. 
further comprising: displaying an icon (paragraph 31 discloses displaying an icon on a touch screen)  to select the therapy insight to be sent to the PWD (paragraph 5 discloses obtaining patient data from a plurality of devices, integrating the data, and analyzing it for trends that may be presented to the patient and/or healthcare provider with one or more suggestions that the patient may take in view of the trends); and 
in response to receiving selection of the icon, sending the therapy insight to the PWD (paragraph 5 discloses obtaining patient data from a plurality of devices, integrating the data, and analyzing it for trends that may be presented to the patient and/or healthcare provider with one or more suggestions that the patient may take in view of the trends).  

Claim 22 (Original): Anderson teaches a system for providing pre-generated content of clinical advice, related to behaviors of a patient with diabetes (PWD), to a provider caring for the PWD (paragraph 80 discloses a prompt may function as a digital coach with suggestions and observations (pre-generated therapy insights) for improving health), comprising: 
an insights engine configured to: 
identify a predefined behavior of a PWD responsive to a detected clinically relevant pattern in insulin therapy data (paragraph 5 discloses obtaining patient data from a plurality of devices, integrating the data, and analyzing it for trends that may be presented to the patient and/or healthcare provider with one or more suggestions that the patient may take in view of the trends; paragraph 12 discloses at least one prompt may be output to modify patient behavior and the device settings at the healthcare provider device; paragraph 45 discloses the computing device may be configured to identify patterns in patient behavior and use to identified patterns to predict future patient behavior), wherein the predefined behavior of the PWD is related in perspective of insulin-based management of a person's diabetes (paragraph 6 discloses presenting trends to a patient may increase the patient’s understanding of how their behavior correlates to their blood glucose measurements – the trends disclose the patients analyte measurements which is correlated to predefined behavior); and 
a health care provider (HCP) engine configured to automatically send, to a provider-dashboard associated with the provider caring for the PWD, the selected therapy insight (paragraph 96 discloses the healthcare professional may review and 
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
select a therapy insight associated with the identified predefined behavior of the PWD wherein the therapy insight comprises pre-generated content of clinical advice for insulin-based management of a person's diabetes (Figure 3; paragraph 59 discloses boxes in the display screen to provide the healthcare provider with various types of recommendations for diet, exercise, and medication (thus management of the insulin dependent patient); paragraph 62 discloses that the diagnosis displayed to the healthcare provider enable the provider to determine if the patient has reached the oral agent stage or the insulin stages, and possibly different doses of insulin based on the stage of the patient’s diabetes; paragraph 63 discloses that if the patient has reached insulin stage 2, the system provides guidelines and recommendations for prescribing insulin to the patient). 
The motivation to combine the teachings of Anderson and Gordon is discussed in the rejection of claim 1, and incorporated herein.  

Claim 23 (Original): Anderson and Gordon teach the system of claim 22. Anderson teaches a system wherein the predefined behavior of a PWD is a desirable behavior of the PWD indicative of improved insulin therapy outcomes (paragraph 29 

Claim 24 (Original): Anderson and Gordon teach the system of claim 22. Anderson teaches a system wherein the predefined behavior of a PWD is an undesirable behavior of the PWD indicative of diminished insulin therapy outcomes (paragraph 87 discloses negative trends in the data may be identified early and notified to the patient before the patient’s health risk increases).

Claim 25 (Original): Anderson and Gordon teach the system of claim 22. Anderson teaches a system wherein the predefined behavior of the PWD is indicative of correct usage of a glucose sensor during a predetermined time frame, and the therapy insight corresponds to the correct usage of the glucose monitor during the predetermined time frame (paragraph 6 discloses receiving data from an analyte measurement device (blood glucose monitor) and a patient measurement device (activity tracker); paragraph 12 discloses the analyte measurement device may include a blood glucose monitor where the analyte data may comprise blood glucose data and glucose testing history).  

Claim 26 (Original): Anderson and Gordon teach the system of claim 22. 
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 

The motivation to combine the teachings of Anderson and Gordon is discussed in the rejection of claim 1, and incorporated herein.  
 
Claim 27 (Original): Anderson and Gordon teach the system of claim 22. 
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
wherein the therapy insight is generated in response to a first glucose level of the PWD is in a predetermined glucose range for a first duration of time and the first time duration is larger than a previous second duration of time corresponding to previous glucose level of the PWD in the predetermined glucose range for the previous second duration (Figure 12 B discloses glucose target ranges pre and post meal, and pre-bedtime; paragraph 67 discloses a determination of whether the patient’s SMBG is within the target range, and if not provides a recommendation with respect to insulin dosage). 
The motivation to combine the teachings of Anderson and Gordon is discussed in the rejection of claim 1, and incorporated herein.  

Claim 28 (Original): Anderson and Gordon teach the system of claim 22. 
Anderson fails to explicitly teach the following limitations met by Gordon as cited: 
wherein the therapy insight is generated in response to a previously generated therapy insight not subsequently generated for a predetermined time frame (paragraph 67 discloses if improvement is shown, it indicates the recommendations should be maintained, if no improvement, the guidelines recommended must be reassessed to determine whether the patient’s dosage is sufficient).  
The motivation to combine the teachings of Anderson and Gordon is discussed in the rejection of claim 1, and incorporated herein.  

Claim 29 (Original): Anderson and Gordon teach the system of claim 22. Anderson teaches a system wherein the therapy insight is generated in response to a previously generated insight generated in a first predetermined time frame and not generated in a portion of the first predetermine time frame (paragraph 10 discloses modifying patient behavior in response to one or more of the data trends; paragraph 30 discloses the patient and/or health care professional may receive a prompt from the system to take action to modify the settings of one of the devices).  

Claim 30 (Original): Anderson and Gordon teach the system of claim 22.  Anderson teaches a system wherein the clinical advice includes behavioral recommendations (paragraph 12 discloses prompts may be output to modify patient behavior and the device settings at the health care provider device; paragraph 28 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Levine et al. (U.S. Patent Number 7,756,722 B2) discloses a clinical management system from chronic illnesses using telecommunication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626